Citation Nr: 1043327	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  06-14 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left shoulder injury.

2.  Entitlement to service connection for a left eye injury.

3.  Entitlement to service connection for a nose injury.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran has active duty service from February 1949 to 
February 1950, and from October 1950 to April 1952.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision issued by a special 
expedited processing unit ("Tiger Team") at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
The claims are presently under the jurisdiction of the RO in 
Louisville, Kentucky.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence of record weighs against a 
finding that the appellant had a chronic left shoulder injury 
which was demonstrated during active duty; degenerative joint 
disease of the left shoulder was not manifested to a compensable 
degree in the first year following the Veteran's separation from 
active duty service; and symptoms of left shoulder problems were 
not continuous after service separation.

2.  The preponderance of the evidence of record weighs against a 
finding that the appellant had a chronic left eye injury which 
was demonstrated during active duty, and symptoms of left eye 
problems were not continuous after service separation.

3.  A nose injury, or residuals thereof, is not currently shown.




CONCLUSIONS OF LAW

1.  A left shoulder injury was not incurred in active duty 
service, and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  A left eye injury was not incurred in active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2010).

3.  A nose injury was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning the appeal of the service connection claims now before 
the Board, the Veteran was provided notice that met some of these 
requirements in a letter dated in September 2003.  This letter 
met the timing requirement as it was sent before the January 2004 
rating decision.  Moreover, the content of the notice, including 
enclosures "The Status of Your Claim" and "What the Evidence 
Must Show" provided to the Veteran complied with some of the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
regarding VA's duty to notify.  He was also notified of what was 
necessary to support a service connection claim.  See page five 
of letter.  Moreover, the content of notice provided in August 
2006, though received by the Veteran after the January 2004 
rating decision, included enclosures "What the Evidence Must 
Show" and "How You Can Help and How VA Can Help You," complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as in a statement of the case (SOC) or supplemental SOC (SSOC) is 
sufficient to cure a timing defect).  The Veteran has been 
provided with every opportunity to submit evidence and argument 
in support of his claims and to respond to the VA notice.

The September 2003 letter did not include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Such notice 
was first deemed to be necessary several years after September 
2003.  This notice was first provided in an April 2006 SOC, and 
the claims were subsequently readjudicated in SSOCs dated in 
February 2007 and September 2010.  Prickett.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claims.  There is no evidence of any failure on the part of VA to 
further comply with VCAA that reasonably affects the outcome of 
this case.

Finally, the duty to assist the appellant has been satisfied in 
this case.  Available service treatment records and post-service 
VA and private records are in the claims file and were reviewed 
by both the RO and Board in connection with the appellant's 
claims.  All available private medical records are also on file.  
The appellant has not informed VA of any existing medical records 
which may be helpful in the adjudication of his claims.  VA is 
not on notice of any evidence needed to decide the claims which 
have not been obtained.  

Concerning efforts to obtain service treatment records, in July 
2007 the National Personnel Records Center informed VA that, in 
response to a request for morning reports pertaining to the unit 
the Veteran was serving with from June 1951 to December 1951, 
there were no morning reports for the Marine Corp.  

An August 2010 VA memorandum, entitled "Formal Finding on the 
Unavailability of Clinical records," shows that VA had 
determined that clinical records from the Camp Lejeune Base 
Hospital for the period from November 1, 1950, to December 31, 
1950, were unavailable for review.  Efforts to obtain these 
records were cited.  

The Veteran has not had a VA examination specifically for his 
current claims seeking service connection.  A VA examination must 
be provided when (1) there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
and (2) evidence establishing that an event, injury or disease 
occurred in service; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability; but (4) there is insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 86 
(2006); 38 C.F.R. § 3.159(c)(4); see also 38 U.S.C.A. 
§ 5103A(d)(2); Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 
2010) (noting that the three subsections of the statutory 
provision contain different evidentiary standards--"competent 
evidence," "evidence . . . indicat[ing]"," and "medical 
evidence").  The Board concludes an examination is not needed in 
this case because the Veteran's service treatment records are 
devoid of findings related to any of his three claimed disorders, 
and his post-service medical records reflect no symptomatology 
concerning his nose at all and none related to his left shoulder 
or eyes until many years after the Veteran's separation from 
service.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) 
(finding no prejudicial error in Board's statement of reasons or 
bases regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion could 
substantiate the Veteran's claim because there was no evidence, 
other than his own lay assertion, that "'reflect[ed] that he 
suffered an event, injury[,] or disease in service' that may be 
associated with [his] symptoms"); see also Waters v. Shinseki, 
601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's 
conclusory generalized statement that a service illness caused 
his present medical problems was not enough to entitle him to a 
VA medical examination since all veterans could make such a 
statement, and such a theory would eliminate the carefully 
drafted statutory standards governing the provision of medical 
examinations and require VA to provide such examinations as a 
matter of course in virtually every disability case).

The first medical record on file pertaining to the Veteran's left 
shoulder is dated in 2003, and records pertaining to his left eye 
are first dated in 2004.  In addition, with the exception of a 
September 2004 opinion provided by a private optometrist, 
discussed further below, in which the optometrist opined that the 
Veteran's loss of left eye vision was "related to" debris 
getting into the Veteran's left eye during an in-service training 
accident, there is no indication, provided by credible evidence, 
that the current disabilities may be related to the Veteran's 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) 
(noting that the Board has no obligation to obtain a medical 
opinion when there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  

Concerning the September 2004 opinion concerning the Veteran's 
loss of left eye vision to his military service, the Board finds 
noteworthy that a medical opinion is not entitled to any weight 
"if it contains only data and conclusions."  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that it 
is not discounting the above-mentioned private nexus opinion due 
to the fact that the private optometrist did not have an 
opportunity to review the appellant's claims folder, but, 
instead, because the opinion lacked sufficient explanation for 
the proffered opinion that was consistent with the other evidence 
of record including the service treatment records.  Id.

The value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Thus, a medical opinion is inadequate when it 
is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 
(1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record and 
conclusions of medical professionals which are not accompanied by 
a factual predicate in the record are not probative medical 
opinions).

The Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

Lay evidence is one type of evidence that must be considered, if 
submitted, when a Veteran seeks disability benefits, and 
competent lay evidence can be sufficient in and of itself for 
proving the existence of a chronic disease.  See Buchanan, at 
1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
Buchanan, 451 F.3d at 1336.

Accordingly, it is not necessary to obtain a medical examination 
or medical opinion in order to decide the service connection 
claims in this case.  38 C.F.R. § 3.159(c)(4)(i); see Duenas, 18 
Vet. App. at 517, citing Paralyzed Veterans of Am. V. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting 
that a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service event, 
injury, or disease). 

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

Factual Background

As part of his claim for service connection (see VA Form 21-526) 
received in August 2003 the Veteran claimed that he incurred 
injuries to his left shoulder and left eye in November 1950 at 
which time he was treated at the base hospital at Camp Lejeune.  
Additionally, as part of a VA Form 21-4138, also dated in August 
2003, the Veteran claimed that in November 1950 he incurred 
injuries to his left shoulder, left eye, and nose when explosives 
placed in trees detonated during a live fire exercise causing 
tree limbs and other debris to fall on him.  He mentioned that he 
was medevaced to the base hospital at Camp Lejeune, treated, and 
returned to duty.  As noted, efforts to obtain any medical 
records from the Camp Lejeune Base Hospital were unsuccessful.  

Review of the available service treatment records shows that a 
February 1949 examination report shows normal clinical findings.  
A service separation examination report dated in January 1950 
shows that clinical evaluation was essentially normal; the 
Veteran's bilateral vision was recorded as being 20/20.  An 
October 1950 examination report shows essentially normal clinical 
findings; 20/20 bilateral eyesight was reported.  A Report of 
Medical History completed by the Veteran in October 1950 notes 
that he did not complain of either of his three currently claimed 
disorders.  A service separation examination report dated in 
April 1952 shows that clinical evaluation was normal.  The 
Veteran's bilateral vision at that time was recorded as being 
20/20.

A January 2003 VA outpatient treatment note includes a notation 
concerning the Veteran having had his left shoulder fixed 25 
years earlier [1978], as a result of his being hit by a train.  
Arthritis of the left shoulder was demonstrated.  In a September 
2004 letter the Veteran, in seeking to clarify the contents of 
this VA medical record, asserted that he injured his right knee 
in the car-train accident in 1977, but injured his left shoulder 
in a training accident while serving in the Marines.  In essence, 
he contended that the reporting VA physician misunderstood his 
provided medical history.  

An August 2003 VA x-ray report shows findings of left shoulder 
degenerative joint disease.  A December 2003 VA outpatient 
medical record includes a reference to a left shoulder fracture 
25 years earlier [1978].  

A September 2004 private medical opinion shows that an 
optometrist opined that the Veteran had traumatic optic 
neuropathy which was related to debris coming in contact with the 
Veteran's left eye during a training accident in the Marines.  A 
prescription form, issued by this optometrist in September 2004, 
shows that the primary diagnosis pertained to single vision 
reading glasses to be worn by the Veteran.  

As part of a September 2004 "buddy" statement, W.T. asserted 
that he was stationed with the Veteran in June 1951 at Camp 
Lejeune, North Carolina when short mortar rounds came in on them 
during a live fire exercise.  He added that the Veteran was 
injured at this time (though he did not specify what the injuries 
were) and that nine Marines were killed and 22 others injured.

The Veteran, in a March 2005 letter, claimed that while at Camp 
Lejeune, North Carolina in the fall of 1950 he was injured in a 
training accident.  He noted that at that time C-3 explosives 
that had been placed in trees to stimulate incoming artillery 
fire detonated.  As a result, debris from trees injured his left 
shoulder and left eye.  He added that he was treated from these 
injuries at a base hospital.  He further added that in June 1950, 
in a separate incident, he was injured when short mortar rounds 
exploded.  As a result nine Marines were killed, and twenty three 
injured.  He claimed that this accident caused him to incur a 
concussion and ear injury.  The Board notes that this event 
appears to have occurred in June 1951, and not 1950.

As part of an April 2006 "buddy" statement C.L.L. asserted that 
he was stationed at Camp Lejeune, North Carolina with the Veteran 
when the Veteran was injured in a live fire training incident 
occurring in June 1951.  He did not specify what the injuries to 
the Veteran were.  

A photocopy of a newspaper, the "News and Observer," shows that 
in June 1951 eight Marines were killed and 23 others seriously 
wounded when two mortar shells exploded short of their target.  
The wounded were rushed to all available medical dispensaries.  
The article did not name the Veteran.

Law and Regulations

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the later is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable 
doubt arises regarding service origin, such doubt will be 
resolved in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or disprove 
the claim.  38 C.F.R. § 3.102.  The question is whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.
Analysis

Left Shoulder Injury

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the credible evidence is against 
the grant of service connection for the Veteran's claimed left 
shoulder injury on either a direct or presumptive basis.  
Subsequent to service, the Veteran initially sought service 
connection for a left shoulder injury in August 2003.  See VA 
Form 21-4138.  In this case, concerning the Veteran's belief that 
he incurred a left shoulder injury as a direct result of his 
military service, the Board concludes that his own lay statement 
as to the etiology of his claimed left shoulder injury 
constitutes competent evidence because the incurrence of a 
shoulder injury is a condition capable of lay diagnosis.  Barr 
(lay testimony is competent to establish the presence of varicose 
veins).  Therefore, in this case, the Veteran's lay statements as 
to etiology of his claimed left shoulder injury constitutes 
competent evidence.  While however the Veteran is competent to 
assert that he incurred an in-service injury to his left 
shoulder, the Board finds noteworthy that no service treatment 
records on file support such an injury, or even show complaints 
made by the Veteran of left shoulder problems.  To this, the 
Board observes that while the Veteran claims to have injured his 
left shoulder in the fall of 1950, a Report of Medical History 
completed by the Veteran in October 1950 shows that he denied 
ever having had a painful or "trick" shoulder.  Also, clinical 
evaluation of his upper extremities was found to be normal in the 
course of an April 1952 separation examination.  The Board also 
notes that medical records on file seem to indicate that the 
Veteran hurt his right shoulder in approximately 1978, though, as 
discussed, the Veteran has sought to clarify this medical 
notation.  This clarification came after he sought service 
connection for his left shoulder.  Again, the available service 
treatment records are entirely negative for any complaints of 
left shoulder problems.  Thus, while the Veteran is competent to 
assert that he injured his left shoulder in service, the Board 
concludes, upon weighing the complete evidence on file, that his 
assertion is not credible because it is inconsistent with 
statements he made at the time of his separation from service.  
See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements . . . ."), citing State 
v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. 
HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed recognition 
of the difficulties of remembering specific dates of events that 
happened . . . long ago"); Mings v. Department of Justice, 813 
F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which 
was inconsistent with prior written statements). 

On this record, the Veteran is not shown to have manifested 
findings of left shoulder problems until many years after 
service.  The Board finds this gap in time significant, and it 
weighs against the existence of a link between his current left 
shoulder problems and his time in service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a veteran's health and medical treatment during and 
after military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability).  

The Board also observes that while a diagnosis of degenerative 
joint disease of the left shoulder was made in 2003, that 
diagnosis comes well after the Veteran's 1952 separation from 
active duty.  As such, presumptive service connection for left 
shoulder degenerative joint disease is not for consideration.  
There is also no post service continuity of complaints or 
symptoms pertaining to any left shoulder disability.  

Given the absence of a chronic left shoulder disability in 
service, compensably disabling arthritis in the first post 
service year, continuous post-service symptoms, and with no 
credible evidence of a nexus between any current left shoulder 
disability and service, service connection for such disability is 
not warranted.  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claim, and 
the claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.



Left Eye Injury

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the credible evidence on file is 
against the grant of service connection for the Veteran's claimed 
left eye injury.  Subsequent to service, the Veteran initially 
sought service connection for a left eye injury in August 2003.  
See VA Form 21-4138.  In this case, concerning the Veteran's 
belief that he incurred a left eye injury as a direct result of 
his military service, the Board concludes that his own lay 
statement as to the etiology of his claimed left eye injury 
constitutes competent evidence because the incurrence of an eye 
injury is a condition capable of lay diagnosis.  Barr.  While 
however the Veteran is competent to assert that he incurred an 
in-service injury to his left eye, no service treatment records 
on file support such an injury, or even show complaints made by 
the Veteran of left eye problems.  Rather, the Board observes 
that while the Veteran claims to have injured his left eye in the 
fall of 1950, a Report of Medical History completed by the 
Veteran in October 1950 shows that he denied ever having had 
severe eye trouble.  Also, clinical evaluation of his eyes was 
found to be normal in the course of an April 1952 separation 
examination.  Again, the available service treatment records are 
entirely negative for any complaints of left eye problems, and 
throughout his active military service his eye sight was 
consistently evaluated as being 20/20.  See Duenas, 18 Vet. App. 
at 518 (noting that, although the Veteran asserted that he had 
experienced the symptoms of the disabilities for which he claimed 
benefits since his separation from service, the record also 
contained his discharge examination report that indicated that he 
had 20/20 uncorrected bilateral vision and 15/15 bilateral 
hearing). 

On this record, the Veteran is not shown to have manifested 
findings of left eye problems until many years after service.  
The Board also observes that while a diagnosis of traumatic optic 
neuropathy, manifested by loss of left eye vision, was made in 
2004, that diagnosis comes well after the Veteran's 1952 
separation from active duty.  The Board finds this gap in time 
significant, and, it weighs against the existence of a link 
between his current left eye problems and his time in service.  
See Maxson.  Also, as discussed above, while a private medical 
opinion goes to relate the Veteran's current loss of vision to an 
in-service event (falling debris), this opinion for the reasons 
heretofore stated is inadequate.  There is also no post service 
continuity of complaints or symptoms pertaining to any left eye 
disability.

Given the absence of a chronic left eye disability in service, 
continuous post-service symptoms, and with no adequate probative 
evidence of a nexus between any current left eye disability and 
service, service connection for such disability is not warranted.  
Thus, while the Veteran is competent to assert that he injured 
his left eye in service, the Board concludes, upon weighing the 
complete evidence on file, that his assertion is not credible.  

For these reasons, the Board finds that a preponderance of the 
evidence is against the Veteran's claim, and the claim must be 
denied.  Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Nose Injury

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the credible evidence on file is 
against the claim for service connection for a nose injury.  In 
this case, the Veteran claims that he incurred a injury to his 
nose when, during a training exercise, debris from falling trees 
came in contact with his nose.  Service treatment records, 
however, do not indicate any complaints or treatment for nose 
complaints or injuries and the medical examination conducted in 
the course of the Veteran's service separation in April 1952 
showed no symptoms or findings relating to the Veteran's nose.  
Subsequent to service, the Veteran initially sought service 
connection for a nose injury in August 2003.  See VA Form 21-
4138.

In this case, concerning the Veteran's belief that he incurred a 
nose injury as a direct result of his military service, the Board 
concludes that his own lay statements as to the etiology of his 
claimed nose injury constitutes competent evidence because the 
incurrence of a nose injury is a condition capable of lay 
diagnosis.  Barr.  Therefore, in this case, the Veteran's lay 
statements as to etiology of his claimed nose injury constitutes 
competent evidence. 
Further, however, and of significant note, no competent evidence 
of record indicates that the Veteran currently suffers from a 
nose injury, or residuals thereof.  Because the Veteran has no 
current disability, service connection must be denied.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. 
Shinseki, 557 F.3d 1362 (2009); Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006).

As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a left shoulder injury is 
denied.

Entitlement to service connection for a left eye injury is 
denied.  

Entitlement to service connection for a nose injury is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


